Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 06/28/2022, have been received and entered.  Claims 21-28 are pending and in condition for allowance.

Status of Rejections Set Forth in the March 15, 2022 Non-Final Office Action
In reply to the rejection of claims 21-28 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a subject “at risk of developing” and “a disease or disorder following a viral infection”, as set forth at p.4-6 of the previous Office Action dated March 15, 2022, Applicant now amends claims 21 and 22 to remove recitation of “or at risk of developing” and claim 22 to remove recitation of “following a viral infection” and to add recitation of a Markush group of diseases or disorders. Accordingly, the rejection is withdrawn.  
In reply to the rejections of claims 21-28 under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al. (USP No. 5,883,294) and Scanlan et al. (2010), which were predicated on the claimed subject population(s) encompassing all subjects, as set forth at p.6-8 of the previous Office Action dated March 15, 2022, Applicant now amends claims 21 and 22 to remove recitation of “or at risk of developing” such that the claims require administration to a subject in need of treating a expressly recited disease/disorder. Accordingly, the rejections are withdrawn because the cited references do not teach or reasonably suggest administering sobetirome to a subject in need of treating acute hypoxemic respiratory failure (Claim 21) or a disease or disorder selected from acute disseminated encephalomyelitis (ADEM), progressive multifocal leukoencephalopathy (PML), tropical spastic paraparesis (TSP), chronic inflammatory demyelinating polyneuropathy, transverse myelitis, and Guillain-Barre syndrome (Claims 22-28).  
	In reply to the rejection of claims 21-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,226,438, which was predicated on the claimed subject population(s) encompassing all subjects, as set forth at p.8-9 of the previous Office Action dated March 15, 2022, Applicant now amends claims 21 and 22 to remove recitation of “or at risk of developing” such that the claims require administration to a subject in need of treating a expressly recited disease/disorder. Accordingly, the rejection is withdrawn.
	Having overcome all of the rejections set forth in the previous Office Action dated March 15, 2022 for the reasons set forth supra, claims 21-28 are in condition for allowance. 

Conclusion
Claims 21-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629